Exhibit 10.19

April 1, 2009

Michael Brady

3310 45th Street NW

Washington, DC 20016

Dear Michael,

It is my pleasure to confirm Summit Materials, LLC’s offer to you for the
position of Executive Vice-President of Summit Materials, LLC. This is an Exempt
position reporting directly to me. Your beginning pay rate will be $300,000 per
annum and your starting date is April 15, 2009. We agreed that you will be paid
a full month’s salary for the month of April 2009. You will have a performance
review each year, the first of which will be in February 2010. You are eligible
to participate in Summit Materials’ Incentive Bonus Program ranging from up to
50% of your base salary. This bonus will be based on goals and objectives that
you and I will sit down and agree upon when you start. Summit Materials offers a
benefit package that cover medical, dental, vision and a 401K plan.

You will be entitled to three weeks vacation per year as well as the following
holidays that the company observes:

 

New Years Day

  Independence Day   Day after Thanksgiving

Martin Luther King Day

  Labor Day   Christmas Day

Memorial Day

  Thanksgiving Day   Day after Christmas

When taking your vacation, please coordinate your schedule with me and your
office colleagues to make sure that all ongoing projects are covered during your
absence.

This letter is a confirmation of an employment offer and should not be construed
as an employment contract. Summit Materials subscribes to a binding arbitration
process for the settlement of employment disputes. Upon acceptance, we will
provide you with new-hire paperwork and an I-9 form, which is required by the
government to verify employment eligibility. Noted on the back of the I-9 are
lists of acceptable documents for this purpose. The appropriate documents must
be presented when you report to work, since we will be unable to process your
employment paperwork without them. Please sign and return this letter for our
files.

Michael, we are excited about our future and are delighted to welcome you to the
company.

Sincerely,

/s/ Tom Hill

Tom Hill

Chief Executive

 

AGREED and ACCEPTED: /s/ Michael Brady           Date       Social Security
Number    